DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 10 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "warmer air" in claims 16 and 17 is a relative term which renders the claim indefinite.  The term "warmer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “air at a temperature greater than the ambient air”.
The term "cooler ambient air" in claims 16 and 17 is a relative term which renders the claim indefinite.  The term "cooler" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “ambient air”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 10,336,432) in view of Tockert (US 4,986,494).
- Regarding Claim 16. Farley discloses a balloon (300, fig. 21) configured for operation in the stratosphere (“stratosphere” column 12 line 28), the balloon (300) comprising: 
at least one gore panel (325, fig. 3a) forming an envelope (310, fig. 3a illustrates at least one panel forming the envelope), the envelope (fig. 3 illustrates the envelope) configured to maintain pressurized lifting gas therein (“configured to receive a lifting gas” column 98 lines 30-31); 
a ventilation and air intake assembly (800, “fluidly coupled with the interior of the SPB 300” column 41 line 45) disposed along a first section of the envelope (fig. 21 illustrates the systems incorporating the compressor/air intake assembly being below the envelope, allowing for the intake and ventilation assembly to be at the bottom of the envelope); 
a base member (400) disposed along a bottom of the envelope (fig. 21 illustrates the base member) and configured to couple to a payload (700, fig. 21 illustrates the coupling to the payload 700 which incorporates the compressor 800 as illustrated in fig. 6); and 
a control system (1000, fig. 10) configured to sense (1020) at least one of temperature or pressure within the envelope (“current pressure within the balloon…temperature inside…balloon” column 99 lines 31-33) and, in response to the sensed at least one of temperature or pressure, to: 
cause the ventilation and air intake assembly (800) to expel air at a temperature greater than the ambient air from within the envelope (“moving air contained inside the SPB back to the surrounding atmosphere” column 41 lines 41-42); 
cause the ventilation and air intake assembly (800) to draw ambient air into the envelope from the external environment (“moving ambient air from the surrounding atmosphere into the SPB” column 41 lines 39-40), 
thereby reducing a temperature within the envelope (inherently, drawing ambient air into the envelope will reduce the temperature within) while achieving a selected pressure within the 
However, Tockert discloses a similar balloon (“stratospheric balloon” [abstract]; fig. 1-9) wherein an envelope cover (7, “thermal trap hood” column 5 lines 14-15) overlaying a portion of the envelope (1, fig. 1 illustrates the cover overlaying the top portion of the envelope, the top portion being the first portion), the envelope cover (7) configured to maintain heat within the envelope and reflect light away from the envelope (“insulating in a thermal sense…reflective toward the exterior of the balloon” column 5 lines 24-26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon of Farley to incorporate the envelope cover of Tockert to provide stabilization in the stratosphere of the balloon as disclosed by Tockert in column 3 lines 15-24.
- Regarding Claim 17. Farley discloses the balloon of claim 16, wherein the control system (1000) is configured to sequentially alternate expulsion of the air at a temperature greater than the ambient air (1160) and drawing in of the ambient air (1150; fig. 11B, steps 1150 and 1160 show the sequential steps of drawing in air and releasing air from the balloon; “may be cyclically repeated multiple times” column 55 lines 55-56).
- Regarding Claim 18. Farley discloses a method of actively venting a balloon assembly (300, fig. 3a; “causes air to flow from the SPB” column 46 line 30) configured to operate in the stratosphere (“stratosphere” column 12 line 28), the balloon assembly (300) including an envelope (fig. 3 illustrates the envelope), the method comprising: 
sensing, by one or more sensors (1020) of the balloon assembly, at least one of a temperature or a pressure within the envelope (“current pressure within the balloon…temperature inside…balloon” column 99 lines 31-33); 

causing, by the control system (1000), an air intake assembly (800) to draw ambient air into the envelope (“moving ambient air from the surrounding atmosphere into the SPB” column 41 lines 39-40), 
thereby reducing a temperature within the envelope (inherently, drawing ambient air into the envelope will reduce the temperature within) while achieving a selected pressure within the envelope (“provide a variable downward force” [abstract], the selected pressure is determined based on what the control system instructs, “satisfies a pressure threshold” column 46 line 36).  Farley does not disclose an envelope cover overlaying a portion of the envelope to maintain heat within the envelope and reflect light away from the envelope.
However, Tockert discloses a similar method for a balloon (“stratospheric balloon” [abstract]; fig. 1-9) wherein an envelope cover (7, “thermal trap hood” column 5 lines 14-15) overlaying a portion of the envelope (1, fig. 1 illustrates the cover overlaying the top portion of the envelope, the top portion being the first portion), the envelope cover (7) configured to maintain heat within the envelope and reflect light away from the envelope (“insulating in a thermal sense…reflective toward the exterior of the balloon” column 5 lines 24-26).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the balloon of Farley to incorporate the envelope cover of Tockert to provide stabilization in the stratosphere of the balloon as disclosed by Tockert in column 3 lines 15-24.
- Regarding Claim 20. Farley as modified discloses the method of claim 18, wherein the selected pressure is maintained to achieve a buoyancy requirement of the balloon (“provide a variable downward force” [abstract], the selected pressure is determined based on what the control system instructs as it relates to buoyancy, i.e. “downward force”, “satisfies a pressure threshold” column 46 line 36).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           06/14/2021